Citation Nr: 1626581	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected major depressive disorder with anxiety (MDD).

2.  Entitlement to service connection for coronary artery disease (CAD) with myocardial infarction.

3.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to service-connected right knee disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

On his substantive appeal, the Veteran requested a videoconference hearing; however, in a September 2014 correspondence the Veteran withdrew that request.  See 38 C.F.R. § 20.702(e) (2015).

These matters were previously before the Board in August 2015, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

In pertinent part, the August 2015 Board remand directed that the Veteran be provided a VA examinations to determine whether his CAD, RLS, and OSA were related to service, whether his RLS was related to his service-connected right knee disabilities, and whether his OSA was related to his service-connected MDD.  The Veteran was provided VA examinations in December 2015.  Additionally, addendum opinions addressing the Veteran's RLS and OSA were obtained from another VA examiner in February 2016.  Nevertheless, the Board finds that the examination reports and addendum opinions do not substantially comply with the August 2015 Board directives.  Accordingly, a remand for clarifying addendum opinions is required.  Stegall v. West, 11 Vet. App. 268 (1998).  
With regard to the Veteran's CAD, the December 2015 VA examiner stated that the Veteran's CAD was less likely than not related to service.  However, the examiner acknowledged that on the Veteran's July 1991 separation examination he reported pain or pressure in his chest after running, as well as shortness of breath.  In support of the negative opinion, the examiner noted that a review of the Veteran's service treatment records (STR) failed to show any diagnosed heart condition; therefore, no aggravation by service was found.  A Veteran need not be diagnosed with the claimed condition during service, rather the pertinent question is whether the claimed condition was incurred in or otherwise related to service.  38 C.F.R. § 3.303 (2015).  As the examiner relied exclusively on the absence of a diagnosed heart condition and did not address the significance, if any, of the Veteran's documented in-service chest pain and shortness of breath, the Board finds that an addendum opinion is warranted.  

With regard to the Veteran's RLS, the December 2015 examiner noted that the Veteran's RLS was diagnosed via a November 2010 sleep study.  The examiner opined that the Veteran's RLS was less likely than not related to his military service.  In support of that finding, the examiner noted that the Veteran's STR failed to show any diagnosed RLS condition; therefore no aggravation by service was found.  After reviewing the evidence of record, the Board finds that another addendum opinion addressing direct service connection is necessary.  VA treatment records indicate that the Veteran was diagnosed with RLS well before November 2010.  Specifically, in rendering the opinion regarding secondary service-connection, the February 2016 examiner indicated that the Veteran's RLS was diagnosed in 1992.  Accordingly, the December 2015 examiner's negative opinion regarding direct service connection appears to be based on an inaccurate factual premise regarding the proximity of the Veteran's RLS diagnosis to his discharge from active service.  Additionally, the December 2015 negative opinion did not address the significance, if any, of the Veteran's documented reports of "leg cramps" as it pertains to whether the Veteran's RLS was incurred in or otherwise related to active service.  Accordingly, an addendum reconciling the conflicting findings and addressing the pertinent evidence of record is needed.

With regard to the Veteran's OSA, the December 2015 examiner noted that the Veteran's OSA was diagnosed via a November 2010 sleep study.  The examiner opined that the Veteran's OSA was less likely than not related to his military service.  In support the examiner noted that the Veteran's STR failed to show any diagnosed sleep condition; therefore no aggravation by service was found.  The Board finds that the December 2015 examiner relied exclusively on the absence of a diagnosed sleep condition during service, and did not address the lay evidence regarding in-service snoring.  While the February 2016 VA addendum, addressed the etiology of OSA generally, the examiner did not actually render the requested opinion.  Additionally, the February 2016 examiner's statements were internally inconsistent.  Specifically, the examiner noted that the Veteran did not have a diagnosis of central sleep apnea, but later stated that the Veteran was diagnosed with central sleep apnea while on active duty.  In light of the above, the Board finds that addendums addressing direct and secondary service-connection are necessary.  

The record also indicates that there are outstanding VA records.  A February 16, 2016 VA addendum note indicated that the Veteran had been referred to a sleep group and he had a VA follow up appointment scheduled for March 1, 2016.  Records subsequent to February 2016 have not been associated with the claims file.  Additionally, VA treatment records reference potentially relevant records that were scanned into VistA.  An October 14, 2005 VA treatment record noted that an electrocardiography report from the same date had been scanned into VistA imaging, a January 30, 2014 VA treatment record noted that an August 23, 2013 non-VA care consult note had been scanned into VistA, a September 13, 2011 VA treatment record noted that a fee basis consult dated December 29, 2010 from Dr. G. C. had been scanned into VistA, a July 27, 2011 VA treatment record noted that an unidentified operative report from Sierra Providence Medical Center had been scanned into VistA, and a July 27, 2010 VA treatment record noted that an emergency room report dated July 23, 2010 from "WBAMC" regarding chest pain had been scanned into VistA.  However, the referenced records have not been associated with the Veteran's VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from February 16, 2016 to present, as well as the records referenced in the January 30, 2014, July 27, 2011, September 13, 2011, and July 27, 2010 VA treatment records that were scanned into VistA.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities remaining on appeal, including updated treatment records from William Beaumont Army Medical Center, Dr. C. A., and Dr. G. C.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, obtain addendum opinions from the February 2016 examiner, or an appropriate substitute.  If the examiner determines that an additional examination is required to provide the requested opinions, then one should be provided.  After reviewing the claims file, the examiner should provide an opinion as to the following:

a.  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's coronary artery disease, restless leg syndrome, and obstructive sleep apnea were incurred in or aggravated by service?

In addressing the Veteran's coronary artery disease, the examiner should discuss the significance of the Veteran's July 8, 1991 electrocardiogram, his August 1991 report regarding pain or pressure in his chest as well as shortness of breath, and the July 1994 VA cardiology consult noting that the Veteran reported chest pain and palpitations since service.

In addressing the Veteran's sleep apnea, the examiner should discuss the lay statements from the Veteran's wife that when the Veteran returned from the deployment he could not sleep and would stop breathing.

In addressing the Veteran's restless leg syndrome, the examiner should discuss the significance, if any, of the Veteran's August 1991 report of cramps in his legs, the October 1995 letter from the Veteran's wife noting that he frequently shook and jerked his legs, the July 1994 VA Persian Gulf Consultation noting that the Veteran reported lower extremity paresthesia since his service in the Persian Gulf. 

b.  Is it at least as likely as not (50 percent or higher degree of probability) that restless leg syndrome was (i) caused by or (ii) aggravated (permanently worsened beyond normal progression as compared to a temporary exacerbation of symptoms) by the Veteran's service-connected right knee disabilities.

c.  Is it at least as likely as not (50 percent or higher degree of probability) that obstructive sleep apnea was (i) caused by or (ii) aggravated (permanently worsened beyond normal progression as compared to a temporary exacerbation of symptoms) by the Veteran's service-connected major depressive disorder with anxiety.

The examiner should set forth a complete rationale for all findings and conclusions.  

4.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

